Citation Nr: 0606224	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  03-15 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1969, and from January 1973 to December 1974.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of the Fort 
Harrison, Montana, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).

In July 2004, the Board denied the veteran's appeal for a 
rating in excess of 50 percent for post-traumatic stress 
disorder (PTSD), and remanded the TDIU issue to the RO for 
the development of additional evidence.  The RO has obtained 
additional evidence, and has returned the case to the Board 
for review.

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

VA regulations allow for the assignment of a total disability 
rating based on individual unemployability (TDIU) when a 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, and 
the veteran has certain combinations of ratings for service-
connected disabilities.  If there are two or more service-
connected disabilities, there must be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a) (2005).

Even if service-connected disabilities fail to meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a), 
referral to the Director of the VA Compensation and Pension 
Service for extraschedular consideration of a TDIU is 
warranted if the veteran nonetheless is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  38 C.F.R. § 4.16(b) (2005).  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).

The veteran's service-connected disabilities are PTSD, rated 
at 50 percent, and chronic and recurrent herpes simplex, type 
II, with residual scarring, rated at 10 percent.  The 
combined rating, 60 percent, falls short of the requirements 
under 38 C.F.R. § 4.16(a) for a TDIU.  Referral for 
extraschedular consideration of a TDIU is warranted if the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected PTSD and 
herpes-related skin disorder.

The evidence indicates that the veteran's skin disorder does 
not affect his potential for employment.  In an August 2004 
examination of his skin, the veteran reported that his 
chronic recurrent herpes was manifested by lesions and 
blisters on his thighs and genitals.  He stated that he had 
never had to miss work because of these skin outbreaks.  The 
examiner concluded that the veteran did not have any skin 
changes that would lead to disability or prevent him from 
working in any line of work.

There is a variety of evidence regarding the effect of the 
veteran's PTSD on his ability to work.  The veteran has 
reported that he worked for the Postal Service from the 1970s 
forward.  He stopped working in 1995, and has remained mainly 
unemployed since then.  In May 1995, he was admitted to the 
private Pathways Treatment Center for psychiatric evaluation.  
He reported depression, tearfulness, panic attacks, and 
suicidal thoughts.  He indicated that impaired concentration 
caused him problems in his work with the Postal Service.  He 
related a history of traumatic experiences during his service 
in Vietnam.  The examining psychiatrist listed diagnoses of 
major depression, panic disorder, and PTSD.

In a September 1995 psychiatric evaluation, the veteran 
indicated that he had suffered panic attacks at work, and he 
had not been able to work since May 1995.  He also reported 
having pain in his neck, shoulders, and left hip, and 
numbness in his right arm and hand.  In November 1995, a Navy 
medical official found that the veteran was not qualified for 
retention in the Naval Reserve by reason of PTSD, depression, 
and anxiety treated with medication.

The United States Social Security Administration (SSA) found 
the veteran to be disabled effective from May 1995.  SSA 
listed a primary diagnosis of PTSD and a secondary diagnosis 
of major depressive disorder.

In January 1996, psychiatrist Herbert Gray, M.D., evaluated 
the veteran for purposes of disability retirement from the 
Postal Service.  Dr. Gray found that the veteran's 
psychiatric illnesses made him unable to work at the Postal 
Service at that time.  Dr. Gray opined that it was possible, 
but not necessarily probable, that the veteran's psychiatric 
condition would improve over a year sufficiently to allow 
return to employment.

In March 1996, a document from the Postal Service indicated 
that the veteran's work assignment required that he work 
closely with others.  The personnel official indicated that 
the veteran's emotional problems and attitude were not 
controlled, and that the Postal Service was not able to make 
accommodations for those problems.  Additional documents from 
1995 and 1996 reflect that the issue of the veteran's 
disability retirement from the Postal Service was considered 
based on the veteran's psychiatric problems, without 
reference to any physical disorders.

On VA mental health examination in July 1996, the veteran 
reported that he had not been able to continue working at the 
post office because he could not concentrate and he had panic 
attacks.  He stated that he did not like crowds, and that he 
avoided contact with people and kept himself fairly isolated.

Family physician Loren S. Vranish, M.D., wrote in February 
1998 that the veteran had PTSD, depression, and anxiety that 
had been aggravated by his employment.  Dr. Vranish stated 
that the veteran also had medical disorders of the neck, 
shoulders, and hands that would make him unable to return to 
his work at the Postal Service.

In February 1998, psychologist Jeffrey F. Heider, Ph. D., 
wrote that he had treated the veteran.  He noted that the 
veteran had received a disability retirement from the Postal 
Service in 1996 due to neck and back problems.  Dr. Heider 
found that the veteran's stress tolerance was quite limited.  
He reported that the veteran's attempts to find work since 
his Postal Service retirement had been limited by physical 
and emotional factors.  He stated that the veteran's work 
plowing snow in 1996 had been limited by neck and back 
problems, and that the veteran had been unsuccessful in 
attempted work in sales.  Dr. Heider concluded:

In my opinion, this individual remains 
disabled from a psychological standpoint, 
and could not be expected to function in 
competitive work settings that required 
contact with the public or co-workers or 
which involved any degree of pressure.

In 2000 and 2001, the veteran received VA outpatient 
treatment for neck pain with numbness in the right arm and 
hand.  Cervical spine x-rays taken in June 2000 showed 
moderately severe degenerative changes. 

In April 2001, the veteran wrote that he had problems with 
his temper, and that he had very little social interaction.  
He stated that his memory and concentration were very 
impaired.

A May 2001 psychological evaluation by Edward H. Trontel, Ph. 
D., reflects the veteran's report that in 1995 he had ceased 
being able to function as a mail sorter because of panic 
attacks, and that he had also complained of neck and back 
pain.  He indicated that he had later worked plowing snow, 
but had stopped because of back pain.  Dr. Trontel opined 
that the veteran's psychological condition did not make him 
incapable of work, if the work did not require frequent 
contact with people.

On VA examination in July 2001, the examiner observed that 
the veteran had impaired concentration.  The examiner stated 
that the veteran's panic disorder did not appear to be 
military related.  The examiner also opined that the 
veteran's depression might be separate from his PTSD.  The 
examiner noted that the veteran's work ended because of his 
panic disorder, and concluded that the veteran's disability 
due to PTSD alone was less than his disability due to all 
psychological disorders.

In October 2002, the veteran wrote that his psychiatric 
medications made him unable to drive safely.  He stated that 
he had panic attacks when exposed to sounds or situations 
that reminded him of his experiences in Vietnam.

On VA mental health examination in April 2003, the veteran 
stated that his Postal Service employment and Navy Reserve 
service had ended because of his panic attacks.  He indicated 
that he presently had two or three panic attacks per week.  
The examiner expressed agreement with the conclusions in the 
July 2001 VA examination report with regard to the etiology 
and relative contribution to disability of the veteran's 
panic disorder, depressive disorder, and PTSD.

In February 2004, the veteran had a videoconference hearing 
before the undersigned Veterans Law Judge.  The veteran 
asserted that he had left his Postal Service employment as a 
result of his psychiatric disability.  He stated that his 
panic attacks had made him unable to work.  He reported that 
psychiatric medications that he took helped with his 
depression, but impaired his concentration.

In an August 2005 statement, the veteran asserted that he had 
experienced neck and back pain since 1976, but that he had 
ceased employment with the Postal Service in 1995 because of 
his psychiatric problems.

Service connection has been established for the veteran's 
psychiatric disability, described as PTSD.  Mental health 
treatment and evaluation records reflect a variety of 
psychiatric symptoms and several psychiatric diagnoses, 
generally found to be existing simultaneously.  The Board 
finds that the evidence does not support an assumption that 
some of the veteran's psychiatric symptoms can be clearly 
separated from his PTSD, and treated as not service-
connected.

While the veteran has reported neck pain and other 
musculoskeletal symptoms, the records surrounding his 
disability retirement from the Postal Service show that the 
retirement was due to psychiatric problems.  Psychologists 
who have seen the veteran have found that his psychiatric 
disorders make him unable to perform work that requires 
contact with people or involves any pressure.  While the 
psychologists' statements do not rule out all types of work, 
limitation to work with little to no contact with others and 
with no pressure appears to approach and resemble an 
inability to secure or follow a substantially gainful 
occupation.

The evidence appears to support a finding that the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected psychiatric disability.  
Therefore, the Board will REMAND the case to the RO, to 
submit to the Director of the VA Compensation and Pension 
Service for consideration of a TDIU on an extraschedular 
basis.

Accordingly, this case is REMANDED for the following:

The AMC or RO should submit the issue of 
entitlement to a total disability rating 
based on individual unemployability 
(TDIU) to the Director of the VA 
Compensation and Pension Service for 
consideration of a TDIU on an 
extraschedular basis.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


